DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claims 1 and 13; and cancelled claim 3 on  04/05/2022.

	The 112(b) rejection of claim 13 previously presented is withdrawn in view of the amendments made. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues:

“The Office Action concedes that Kozlak does not teach or suggest obtaining a unique
identifier image sequence comprising instructions for additively manufacturing a representation of the unique identifier on the additive manufacturing system, and also that Kozlak does not teach or suggest modifying the part image sequence by merging the part image sequence with the unique identifier image sequence to create a merged image sequence.
(Office Action, pp. 8-9).
The Office Action first cites to Houben for discussion that a machine readable code, such
as a bar code, QR code, or RFID tag can be applied to a platform, substrate, or product to provide
instructions for the next processing step for the product. (Office Action, p. 9). The Office Action
asserts that it would have been obvious to "substitute a RFID tag within the 3D part of Kozlak with
the QR code within the product of Houben, a functionally equivalent usage identifier as taught by
Houben." (Id.) The Office Action next cites to O'Neal, which allegedly teaches 3D print a QC code
by preparing a two-dimensional QC code, converting it to a three-dimensional model using a CAD
program, and using a filament printer to print based on the model. (Office Action, p. 9). The Office
Action finds that it would have been obvious to substitute a step of "disposing a prepared QC code
of Kozlak in view of Houben with the step of 3D printing a QR code of O'Neal, a functionally
equivalent method of providing a QR code." (Office Action, p. 9). The Office Action states that:
"One of ordinary skill in the art would inherently incorporate the unique identifier image sequence comprising instruction for additively manufacturing the representation of the unique identifier on the additive manufacturing system, and wherein modify the part
image sequence to create the merged image sequence comprising merging the part image sequence and the unique identifier image sequence in order to additive manufacture both the part and the QR code as taught by Kozlak in view of Houben and O'Neal."

Applicant respectfully, but firmly, disagrees. The addition of Houben and O'Neal would not arrive at the claimed invention, which includes modifying the part image sequence by merging the part image sequence with the unique identifier image sequence to create a merged image sequence. At best, O'Neal teaches the creation of a QR code using additive manufacturing techniques, and Houben teaches that RFID tags and QR codes are equivalent. Neither of these teachings, however, displaces the teaching from Kozlak of placing an already manufactured ID-tag on at least a portion of the layers during the build operation, thereby at least partially embedding the ID-tag insert in the 3D object. Applicant respectfully submits that one of ordinary skill in the art would at best combine Kozlak, Houben, and O'Neal to first completely manufacture a three-dimensional QR code that is then inserted (in place of the ID-tag) into a 3D object during the building thereof. Stated differently, at best the proposed combination of art would result in a manufactured unique identifier at least partially embedded within a manufactured part. However, this differs from the recitation of Claim 1 of merging the part image sequence with the unique identifier image sequence to create a merged image sequence. There is no teaching or suggestion in any of the references ( or in the combination thereof) of such merging of image sequences.”


Examiner respectfully disagrees. 
	O’Neal teaches 3D printing a QR code by preparing a two-dimensional QR code, converting it to a three-dimensional model using a CAD program, and using a filament printer to print based on the model (Page 2). 

Both Kozlak in view of Houden and O’Neal teaches providing a QR code. It would have been obvious to one of ordinary skill in the art to substitute the step of disposing a prepared QR code of Kozlak in view of Houden with the step of 3D printing a QR code of O’Neal, a functionally equivalent method of providing a QR code. One of ordinary skill in the art would have been motivated to modify the existing printing process and the part image sequence of Kozlak with the unique identifier image sequence comprising instruction of O’Neal for additively manufacturing the representation of the unique identifier on the additive manufacturing system to print an integral structure of both the printed part and identifier. In order to produce instructions of both components, one of ordinary skill in the art would have recognized that Kozlak in view of Houden and O’Neal would have to create a merged image sequence comprising combining the instructions for manufacturing both the part and identifier (i.e.,  part image sequence and the unique identifier image sequence) in order to additive manufacture both the part and the QR code as taught by Kozlak in view of Houden and O’Neal. 

Examiner notes one of ordinary skill in the art would have been motivated to incorporate the printing steps of O’Neal into the process of Kozlak, not merely incorporating an already manufactured identifier to the process of Kozlak as argued by Applicant. 

Furthermore, one of ordinary skill in the art would have recognized that there are only two options of printing the part and the identifier on the system of Kozlak: (1) print the part and identifier separately and combine the two components together to produce an integral structure or (2) print the part and identifier continuously to produce an integral structure. Both options are identical processes with mere rearrangement of the sequence of steps performed, as both options would produce identical integral structure comprising both the printed part and printed identifier and both options require combining (i.e., merging) the print instructions of the part and identifier for performing a printing process on a single system. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a part washing machine, wherein the part washing machine is configured to select a wash program for the manufactured part based on the unique identifier associated with the part” in claim 9 and  
“a curing machine, wherein the curing machine is configured to select a cure program for the manufactured part based on the unique identifier associated with the part” in claim 12. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The interpreted structures of these limitations are as followed: 
“a part washing machine” of claim 9 and 10 is interpreted as a vessel and agitator [0018], [0171]-[0172] and their equivalents and
“a curing machine” of claim 11 and 12 is interpreted as an oven and its equivalents [0173]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlak (PG-PUB 2009/0173443) in view of Houben (PG-PUB 2015/0290878) and Bridget O’Neal (“Make Your Marketing Tangible with 3D Printed QR Codes,” Available on 12/23/2014). 
Regarding claim 1, Kozlak teaches an integrated additive manufacturing system comprising:
an additive manufacturing machine configured to manufacture a part through additive manufacturing [0020]; 
a computer comprising a processor and a memory coupled to the processor and comprising computer readable program code that when executed by the processor causes the processor to perform operations [0014], [0017], [0019] comprising:
obtaining a part image sequence comprising instructions for additively manufacturing the part on the additive manufacturing system [0019];
generating a unique identifier associated with the part [0014]; and
modifying the part image sequence to create a merged image sequence comprising instructions for generating a manufactured part on the additive manufacturing machine with a representation of the unique identifier contained on or within the manufactured part [0018], [0020]-[0022]; and
an inherent data repository comprising a database configured to record and store part configuration data for the part associated with the unique identifier such that when scanned, the unique identifier provides textual information and/or computer instructions [0017], [0026]-[0030]. 

	Kozlak does not teach the operations further comprise obtaining a unique identifier image sequence comprising instructions for additively manufacturing the representation of the unique identifier on the additive manufacturing system, and wherein modifying the part image sequence to create the merged image sequence comprises merging the part image sequence and the unique identifier image sequence. 

Houben teaches providing a machine readable code, for example a barcode, QR code, or RFID tags, to the platform, the substrate or the product, to provide instructions for the next processing step for the product [0063] and [0083].

Both Kozlak and Houben discuss preparing additive manufacturing products with embedded unique identifiers. It would have been obvious to one of ordinary skill in the art to substitute a RFID tag within the 3D part of Kozlak with the QR code within the product of Houben, a functionally equivalent unique identifier as taught by Houden. 

	O’Neal teaches 3D printing a QR code by preparing a two-dimensional QR code, converting it to a three-dimensional model using a CAD program, and using a filament printer to print based on the model (Page 2). 

Both Kozlak in view of Houden and O’Neal teaches providing a QR code. It would have been obvious to one of ordinary skill in the art to substitute the step of disposing a prepared QR code of Kozlak in view of Houden with the step of 3D printing a QR code of O’Neal, a functionally equivalent method of providing a QR code. One of ordinary skill in the art would have been motivated to modify the existing printing process and the part image sequence of Kozlak  with the unique identifier image sequence comprising instructions of O’Neal for additively manufacturing the representation of the unique identifier on the additive manufacturing system to manufacture an integral structure of both the printed part and identifier as desired by Kozlak. In order to produce instructions for both components, one of ordinary skill in the art would have recognized that Kozlak in view of Houden and O’Neal would have to create a merged image sequence comprising combining the part image sequence and the unique identifier image sequence in order to additive manufacture both the part and the QR code as taught by Kozlak in view of Houden and O’Neal. 
	
	Regarding claim 2, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein the unique identifier comprises alphanumeric characters and/or symbols (Kozlak, [0017]).

	Regarding claim 4, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein the operations inherently comprises storing the unique identifier in the database in order to program the unique identifier with various information, thereby allowing the scanning system(s) to readily read the information from the ID-tag insert after the build operation is complete (Kozlak, [0017], [0024],[0029]-[0031]).

	Regarding claim 5, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein the operations further comprises manufacturing the part on the additive manufacturing machine using the merged image sequence (Kozlak, [0018], [0020]-[0022]). 

	Regarding claim 6, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 5, wherein the operations inherently comprises storing part configuration data associated with the manufacturing of the part in the database, thereby allowing the scanning system(s) to readily read the information from the ID-tag insert after the build operation is complete (Kozlak, [0017], [0024],[0029]-[0031]). 

Regarding claim 13, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein the manufactured part is a first manufactured part,
wherein the merged image sequence is a first merged image sequence,
wherein the unique identifier is a first unique identifier, and
wherein the operations further comprise:
generating a second unique identifier associated with the part (Kozlak, [0014], [0037]); and
modifying the part image sequence to create a second merged image sequence,
different from the first merged image sequence, said second merged image sequence comprising instructions for generating a second manufactured part on the additive manufacturing machine with a representation of the second unique identifier contained on or within the second manufactured part (Kozlak, [0018], [0020]-[0022], [0039]). 

Regarding claim 14, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein multiple unique identifiers may be disposed in the part to provide different information (Kozlak, [0037]) and the part is printed on a substrate platform (Kozlak, [0038]). 

Kozlak in view of Houden and O’Neal does not teach associating a build plate identity of a build plate used to manufacture the part with the unique identifier associated with the part; and storing the build plate identity in the database.

Houben teaches providing a machine readable code, for example a barcode or QR code, to the platform, the substrate or the product, to provide instructions for the next processing step for the product [0063].

Both Kozlak and Houben discuss preparing additive manufacturing products with embedded unique identifiers. It would have been obvious to one of ordinary skill in the art to substitute one of multiple RFID tags within the 3D part of Kozlak with a unique identifier on the build platform as taught by Houben, a functionally equivalent placement for applying a unique identifier for additive manufacturing instructions. Therefore, one of ordinary skill in the art would have been motivated with performing the steps of associating a build plate identity of a build plate used to manufacture the part with the unique identifier associated with the part and storing the build plate identity in the database. 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlak (PG-PUB 2009/0173443) in view of Houben (PG-PUB 2015/0290878) and Bridget O’Neal (“Make Your Marketing Tangible with 3D Printed QR Codes,” Available on 12/23/2014), as applied to claim 6, in further view of Batchelder (PG-PUB 2010/0086721). 
	Regarding claim 7, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 6, wherein the part configuration data can include various information associated with the 3D object, including a material data safety sheet (MSDS) for the build materials used to form the 3D object and corresponding support structure such that the manufacturer to readily identify whether safety precautions are required before handling the 3D object (Kozlak, [0028]).

	Kozlak in view of Houden and O’Neal does not teach the part configuration data associated with the manufacturing of the part in the database comprises resin data associated with a resin used to manufacture the product. 

	Batchelder teaches an additive manufacturing process comprising printing a 3D part with thermoplastic resins [0023] with embedded identification tags [0030]. 

	Both Kozlak and Batchelder teaches a 3D part with embedded identification tags. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed material of the 3D parts of Kozlak with the thermoplastic resin of Batchelder, a functionally equivalent material for producing a 3D part comprising an embedded identification tag. Therefore, one of ordinary skill in the art would have incorporated resin data in the MSDS information provided as taught by Kozlak. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlak (PG-PUB 2009/0173443) in view of Houben (PG-PUB 2015/0290878) and Bridget O’Neal (“Make Your Marketing Tangible with 3D Printed QR Codes,” Available on 12/23/2014), as applied to claim 1, in further view of Huang (PG-PUB 2016/0328660). 
Regarding claim 8, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, further comprising scanning systems for scanning the RFID tag (Kozlak, [0014]). 

Kozlak in view of Houden and O’Neal does not explicitly teach a camera configured to optically capture the unique identifier contained on or within the manufactured part. 

Huang teaches a machine learning system comprising a step of reading a RFID utilizing a camera [0098], [0102]. 

Both Kozlak and Huang discuss scanning systems for reading information from a RFID tag. It would have been obvious to one of ordinary skill in the art to substitute the generic scanning system of Kozlak with the camera of Huang, a functionally equivalent system for scanning an RFID tag. 

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlak (PG-PUB 2009/0173443) in view of Houben (PG-PUB 2015/0290878) and Bridget O’Neal (“Make Your Marketing Tangible with 3D Printed QR Codes,” Available on 12/23/2014), as applied to claim 1, in further view of Swanson (PG-PUB 2013/0075957).  
Regarding claim 9, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein the 3D object may have a water-soluble support structure that needs to be removed (Kozlak, [0030]) and the unique identifier comprises instructions for support structural removal (Kozlak, [0030]). 

Kozlak in view of Houden and O’Neal does not explicitly teach a part washing machine comprising a vessel and agitator, wherein the part washing machine is configured to select a wash program for the manufactured part based on the unique identifier associated with the part. 

Swanson teaches an additive manufacturing process for printing a 3D part comprising an embedded RFIGD tag comprising part configuration data, to adjust the operating parameters, such as setting the temperature within a reservoir tank, setting the time in which vessels reside in reservoir tank, and the like [0072]. Swanson teaches multiple vessels [0076] and agitator [0077] for removing soluble support structures [0069], [0075].

Both Kozlak and Swanson teaches a step of removing support structure in a 3D part with an embedded RFID tag. It would have been obvious to substitute the undisclosed support removal system of Kozlak with a vessel and agitator of Swanson, a functionally equivalent mechanism for support removal. One of ordinary skill in the art would have recognized that the reservoir and agitator of Kozlak in view of Swanson would be configured to select parameters based on instructions provided by the unique identifier, as taught by Kozlak.

Regarding claim 10, Kozlak in view of Houden, O’Neal, and Swanson teaches the system as applied to claim 9, wherein the part configuration data contained in the database further comprises wash data associated with the wash program used by the part washing machine, such as temperature requirements, circulation routines, handling limitations, and pH levels (Kozlak, [0029]-[0030]). 

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlak (PG-PUB 2009/0173443) in view of Houben (PG-PUB 2015/0290878) and Bridget O’Neal (“Make Your Marketing Tangible with 3D Printed QR Codes,” Available on 12/23/2014), as applied to claim 1, in further view of Evans (PG-PUB 2017/0028628).   
Regarding claim 11, Kozlak in view of Houden and O’Neal teaches the system as applied to claim 1, wherein fused filament deposition can be used [0020] and post-build operations are performed (Kozlak, [0030]-[0032]). 

Kozlak in view of Houden and O’Neal does not explicitly teach a curing machine comprising an oven. 

Evans teaches a process of fused deposition (Abstract and Figure 1), wherein the article is cured in an oven [00429]. 

Both Kozlak and Evans discuss a fused filament deposition additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed curing mechanism with the oven of Evan, a functionally equivalent curing mechanism for an article produced using fused deposition modeling.

While Kozlak in view of Evans does not explicitly teach the curing machine is configured to select a cure program for the manufactured part based on the unique identifier associated, given that the oven of Kozlak in view of Evans is identical to the instant oven, the oven of Kozlak in view of Evans would be capable of selecting a cure program for the manufactured part based on the unique identifier. 

Regarding claim 12, Kozlak in view of Houden, O’Neal, and Evans teaches the system as applied to claim 11, wherein the part configuration data contained in the database further comprises processing instructions for a variety of subsequent manufacturing steps, such as annealing (Kozlak, [0032]). 
While Kozlak does not explicitly teach the part configuration data contained in the database further comprises cure data associated with the cure program used by the oven, one of ordinary skill in the art would have recognized that subsequent manufacturing steps discussed by Kozlak (i.e., support structure removal, surface smoothing processes, cooling operations, cleaning operations, machining, benching, painting, packaging, gluing, annealing, metrology, stressing, plating, and combinations thereof [0029] and [0032]) is functionally equivalent with a step of curing. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate tracking and processing instructions in the part configuration data for a step of curing utilizing the oven as taught by Kozlak in view of Evans. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742